Per Curiam.
Respondent, a resident of New Jersey, was admitted to practice by this Court in 1986. He was previously admitted to the New Jersey bar in 1985, where he practiced law until his 2002 temporary suspension in that state.
By order dated July 12, 2002 (173 NJ 173, 801 A2d 242 [2002]), the Supreme Court of New Jersey temporarily sus*1367pended respondent from practice for his failure to cooperate with a then pending disciplinary investigation involving respondent’s alleged failure to return a portion of settlement funds belonging to a personal injury client. Respondent failed to notify this Court of his 2002 temporary suspension as required by the rules of this Court (see 22 NYCRR 806.19 [b]).
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent opposes the motion claiming, among other things, that he received an admonition for his conduct underlying the New Jersey disciplinary investigation, and that the imposition of further discipline in New York would be unjust (see 22 NYCRR 806.19 [d] [3]). Petitioner replies that respondent remains suspended in New Jersey, never having applied for reinstatement in that state.
Under the circumstances presented, we grant petitioner’s motion. Although respondent has advised that he ultimately received an admonition in New Jersey, we nevertheless note that he has not applied for reinstatement in that state where he continues to reside. We further deem respondent’s failure to file the original 2002 New Jersey disciplinary order with this Court to be professional misconduct (see 22 NYCRR 806.19 [b]). We therefore conclude, in the interest of justice, that respondent should be reciprocally suspended from practice in this state for an indefinite period and until further order of this Court. Any application for reinstatement in this state shall include proof that respondent has been reinstated in New Jersey, in addition to the showing required by this Court’s rules (see 22 NYCRR 806.12 [b]).
Peters, J.R, Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for an indefinite period, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys {see 22 NYCRR 806.9).